DETAILED ACTION
This Office action is in response to amendments received 27 June 2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
Claims 1-2 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the tail pipe" in line 7.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Higgins (US 2,732,913).
Regarding claim 1, Higgins discloses a water drainage assembly (Figure 1) for an aftertreatment system, comprising: a first tube [3] structured to be coupled to an outlet conduit [6] of the aftertreatment system, the first tube [3] having a first cross-sectional width; a second tube [16, 17, 18] disposed radially around the first tube [3], the second tube [16, 17, 18] comprising: a first end (see [18]) coupled to an outer surface of the first tube [3], a tapered portion [18] extending outwardly in a direction toward the tail pipe [8], and a cylindrical portion [16] that extends from the tapered portion [18] to a second end (see [17]) of the second tube [16, 17, 18], wherein the cylindrical portion [16] has a second cross-sectional width that is greater than the first cross-sectional width such that a volume [B] is defined between the outer surface of the first tube [3] and an inner surface of the cylindrical portion [16] of the second tube [16, 17, 18], and the second end (see [17]) is spaced from the outer surface of the first tube [3] such that an opening [A] into the volume [B] is located between the second end (see [17]) of the second tube [16, 17, 18] and the outer surface of the first tube [3]; and a tail pipe [8] coupled to the second end (see [17]) of the second tube [16, 17, 18]; a drain port [20] extending through the second tube [16, 17, 18] proximate to the first end (see [18]) of the second tube [16], wherein the water drainage assembly (Figure 1) is structured such that water is flowable from the tail pipe [8] through the opening [A] located between the second end (see [17]) of the second tube [16, 17, 18] and the outer surface of the first tube [3] (via holes [10]), and into the volume [B] defined between the outer surface of the first tube [3] and the inner surface of the cylindrical portion of the second tube [16] and is expelled therefrom via the drain port [20] (col. 1 line 51 - col. 2 line 57 and Figures 1 and 3).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Higgins as applied to claim 2 above, and further in view of Belisle (US 2006/0157296 A1).
Regarding claim 2, Higgins discloses the water drainage assembly of claim 1, wherein the tail pipe [8] comprises: a tail pipe first portion coupled to the second end (see [17]) of the second tube [16, 17, 18], and axially aligned with the second tube [16, 17, 18] (col. 2 lines 4-9 and Figure 3).  Higgins does not disclose a tail pipe second portion extending at a non-zero angle from the tail pipe first portion.  Belisle, however, teaches a similar vertical muffler comprising, a tail pipe first portion [31], and a tail pipe second portion [29] extending at a non-zero angle from the tail pipe first portion [31] (paragraphs 0020-0021 and Figures 1 and 2).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to configure Higgin’s tail pipe to include a tail pipe second portion extending at a non-zero angle from the tail pipe first portion because Belisle teaches that this configuration prevents water from entering the tailpipe (paragraph 0020).

Response to Arguments
Applicant's arguments filed 27 June 2022 have been fully considered but they are not persuasive.
Regarding pages 11-12 of the Remarks, the applicant argued that Higgins does not disclose "the second tube comprising: a first end coupled to an outer surface of the first tube, a tapered portion extending outwardly in a direction toward the tail pipe, and a cylindrical portion that extends from the tapered portion to a second end of the second tube, wherein the cylindrical portion has a second cross-sectional width that is greater than the first cross-sectional width such that a volume is defined between the outer surface of the first tube and an inner surface of the cylindrical portion of the second tube, and the second end is spaced from the outer surface of the first tube such that an opening into the volume is located between the second end of the second tube and the outer surface of the first tube," as recited in claim 1.  The examiner disagrees.  As outlined above, Higgins discloses the second tube [16, 17, 18] comprising: a first end (see [18]) coupled to an outer surface of the first tube [3], a tapered portion [18] extending outwardly in a direction toward the tail pipe [8], and a cylindrical portion [16] that extends from the tapered portion [18] to a second end (see [17]) of the second tube [16, 17, 18], wherein the cylindrical portion [16] has a second cross-sectional width that is greater than the first cross-sectional width such that a volume [B] is defined between the outer surface of the first tube [3] and an inner surface of the cylindrical portion [16] of the second tube [16, 17, 18], and the second end (see [17]) is spaced from the outer surface of the first tube [3] such that an opening [A] into the volume [B] is located between the second end (see [17]) of the second tube [16, 17, 18] and the outer surface of the first tube [3] (col. 1 line 51 - col. 2 line 57 and Figures 1 and 3).  The ring [18] constitutes a tapered portion extending outwardly in a direction toward the tail pipe as Higgins discloses it as an upwardly dished ring (col. 2 lines 8-9 and Figure 3).  The core [2], which includes the first tube [3], is enclosed by cylindrical jacket [16] of the second tube [16, 17, 18] (col. 1 lines 51-55, col. 2 lines 4-5, 42-47, and Figure 3), anticipating the limitation that the cylindrical portion [16] has a greater cross-sectional width than the cross-sectional width of the first tube [3] such that a volume [B] is defined between the outer surface of the first tube [3] and an inner surface of the cylindrical portion [16] of the second tube [16, 17, 18].  Finally Higgins discloses the second end (see [17]) of the second tube [16, 17, 18] being spaced from the outer surface of the first tube [3] (see chamber [A] located between downwardly dished circular ring [17] and the outer surface of lower core part [3]) such that an opening [A] into the volume [B] is located between the second end (see [17]) of the second tube [16, 17, 18] and the outer surface of the first tube [3] (col. 2 lines 42-47 and Figure 3).  Therefore, the examiner maintains that Higgins anticipates claim 1.

Examiner’s Note
The examiner suggests deleting claims 3-20 and amending claim 1 to correct the 35 U.S.C. 112(b) issue outlined above and to define that a most downstream end of the first tube is fully open to and received within the tailpipe to define over the prior art and place the application in condition for allowance.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUDREY B. WALTER whose telephone number is (571)270-5286. The examiner can normally be reached Monday - Friday: 8:30 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Laurenzi can be reached on 571-270-7878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AUDREY B. WALTER/Primary Examiner, Art Unit 3746